NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

SPECTRALYTICS, INC.,
Plaintiff-Appellant,

V.

CORDIS CORPORATION,
Defendant-Appellee,

AND

NORMAN NOBLE, INC.,
Defenclant-Appellee. `

2012-1121

Appeal from the United States District Court for the
District of Minnesota in case no. 05-CV-1464, Judge
Patrick J. Schiltz.

ON MOTION

ORDER

Spectralytics, Inc. moves without opposition for an ex-
tension of time, until July 18, 2012, to file its reply brief.

Upon consideration thereof,

SPECTRALYTICS V. CORDIS CORP 2

IT IS ORDERED THATZ
The motion is granted

FoR THE CoURT

JUN 29 zmz /S/ Jan Horbaiy
Date J an Horbaly
Clerk
cc: J. Derek Vandenburgh, Esq. u_s_cgug$!)|i§\?pgg|_s 903
Eugene M. Gelernter, Esq. T“E FE“ERN- C'Rcu"
James B. Niehaus, Esq. JUN 2='[] Z{]]Z

321 J¢\Nuunamv
CLEHK